DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 17, 19, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Election (of Group I, drawn to a “sealing surface process machine”, and the first species depicted in at least Figures 1-3 and 5) was made without traverse in the reply filed on August 6, 2020.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a rotating part which is configured to rotate the tool holder relative to the main body around an axis parallel to the movement direction of the valve body” as set forth in at least claim 15, lines 15-16, noting that this limitation uses the generic placeholder “part” coupled with the functional language “rotating” and “configured to rotate the tool holder relative to the main body around an axis parallel to the movement direction of the valve body”, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “part” is not preceded by a structural modifier (noting that “rotating” is not a structural modifier);
“a first supporting part which is movable relative to the machine main body along a first direction along which the valve part moves”, and that moves the tool holder “to dispose the tool in the predetermined gap” as set forth in at least claim 15, lines 17-18 and lines 31-33, noting that this limitation uses the generic placeholder “part” coupled with the functional language “supporting” and “movable relative to the machine main body along a first direction along which the valve part moves” and that moves the tool holder “to dispose the tool in the predetermined gap”, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “part” is not preceded by a structural modifier (noting that “supporting” is not a structural modifier); and
“a second supporting part which is provided on the first supporting part and which is capable of moving the tool holder relative to the machine main body along a second direction intersecting with the movement direction of the valve part”, and that moves the tool holder “to dispose the tool in the predetermined gap” as set forth in at least claim 15, lines 20-22 and 31-33, noting that this limitation uses the generic placeholder “part” coupled with the functional language “supporting” and “capable of moving the tool holder relative to the machine main body along a second direction intersecting the movement direction of the valve part” and that moves the tool holder “to dispose the tool in the predetermined gap”, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “part” is not preceded by a structural modifier (noting that “supporting” is not a structural modifier).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE: In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider reciting a “first support” and a “second support”, instead of a “first supporting part” and a “second supporting part”, noting that the terms “first support” and “second support” would not invoke 35 USC 112(f).  Should such changes be contemplated, Applicant may also wish to consider reciting, for example, re the second support, language such as “a second support which is provided on the first support, wherein the tool holder is supported on the second support in a manner so as to be movable relative to the machine main body along a second direction intersecting with the movement direction of the valve part”, in place of the language currently found in lines 20-22 of claim 15 (and similarly deleting “by using the first supporting part” and “by the second supporting part” in claim 16), though this suggestion is provided for purposes of enhancing clarity and is not an indication that this language would define over the prior art.  
It is noted that the claim limitations “second adjustment device which is configured to adjust a position of the machine main body in the first direction relative to the pedestal by using a plurality of second bolts” and “first adjustment device which is configured to adjust a position of the machine main body in the second direction relative to the pedestal by using a plurality of first bolts” as presented in claim 15 in the amendment filed April 18, 2022 do not invoke 35 USC 112(f), noting that the limitations each recite sufficient structure to perform the recited function(s) (i.e., “first bolts”, “second bolts”). 
Claim Rejections - 35 USC § 112
Claims 15-16, 18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 15, line 2, the claim sets forth “[A] sealing surface processing machine for performing cutting of an attachment surface for a seal member in a valve main body of a valve device”.  However, it is unclear as set forth in this limitation what is being set forth as “in a valve main body”, i.e., “a seal member”, “an attachment surface”, a “processing machine”, or the action of cutting the attachment surface, for example.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language such as “[A] sealing surface processing machine for performing cutting of an attachment surface for a seal member, which attachment surface is a surface of a valve main body of a valve device, the valve device includes…” in place of the current language of the first three lines of claim 15.  
In claim 15, lines 17-18, the claim recites “a first supporting part which is movable relative to the machine main body along a first direction along which the valve part moves”, and claim 15, last three lines, goes on to recite “the tool holder is moved to disposed the tool in the predetermined gap by the first supporting part…”.  As noted above, the limitation “first supporting part” invokes 35 USC 112(f).  However, while the written description does disclose and show a first supporting part 30 that is movable relative to the machine main body 20 along a first direction (Z) along which the valve part 124 moves, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function because the written description does not disclose any corresponding structure, material, or acts for performing the additional claimed function of moving the tool holder 60 to dispose the tool T in the predetermined gap. The specification is devoid of adequate structure to perform the claimed function.  In particular, the disclosed “first supporting part” (that is movable relative to the machine main body 20 along a first direction Z along which the valve part 124 moves) is element 30 (see at least paragraphs 0039 and 0055, for example, as well as, for example, Figure 2 and Figure 7).  There is no disclosure of any particular structure re first supporting part 30, either explicitly or inherently, performing the function of moving the tool holder 60 to dispose the tool T in the predetermined gap as recited in the last three lines of claim 15.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, the claim limitation (in claim 15, lines 20-22) “a second supporting part… which is capable of moving the tool holder relative to the machine main body along a second direction intersecting with the movement direction of the valve part” (and further “the tool holder is moved to dispose the tool in the predetermined gap by…the second supporting part…”) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above.  The disclosed “second supporting part” is element 50 (see paragraphs 0039 and 0055, for example).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, there is no particular structure, either explicitly or inherently, disclosed re element 50 for performing the function of moving the tool holder 60 relative to the machine main body 20 along a second direction intersecting with the movement direction of the valve part 124 (re lines 20-22 of claim 15), nor re element 50 for performing the function of moving the tool holder 60 to dispose the tool T in the predetermined gap (as set forth in the last three lines of claim 15).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Additionally in claim 15, line 28, it is unclear as set forth in the claim what is being set forth as “in the valve main body”, i.e., the attachment surface (though the disclosed surface 114 is “on” the valve main body 110, rather than “in” the valve main body 110, as best understood; alternatively, some attachment surface that is “of” the seal member 130), the gap (such as the gap in which 10a is located re Figure 2, or such as a gap between pedestal 10 and surface 114 that is capable of being created via the actuation of 80/26 re Figure 4, though as best understood, such gaps would likewise not be “in” the valve main body 110; see Figure 2, for example), or the pedestal 10 (though likewise, it does not appear that the pedestal 10 is “in” the valve main body” 110).  Applicant may wish to consider deleting “in the valve main body” from line 28.
	In claim 15, last three lines, the claim recites “the tool holder is moved to dispose the tool in the predetermined gap by the first supporting part, the second supporting part, the first adjustment device, and the second adjustment device”.  However, it is unclear as set forth in this limitation whether “by” is intended to reference a physical location, i.e., “by” as in proximate in some way, or whether “by” is instead intended to indicate that the first supporting part, the second supporting part, the first adjustment device, and the second adjustment device perform the function of moving the tool holder to dispose the tool in the predetermined gap.  In the event that the latter is intended, Applicant may wish to consider using language such as “by using”, or “via”, or the like, in place of “by”.  
	In claim 16, the limitation “the main body” lacks sufficient clear antecedent basis in the claim, noting that plural “main bodies” have been previously recited, e.g., the “valve main body” in line 2 of claim 15, and the “machine main body” in claim 15, line 13.  
	In claim 16, lines 2-3, the claim recites “wherein the rotating part is supported to be moveable in the first direction relative to the main body by using the first supporting part”.  That being said, as noted previously, the limitation “the first supporting part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is disclosed as element 30 (as also noted previously). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the disclosed “first supporting part” is element 30 (see at least paragraphs 0039 and 0055, for example).  There is no disclosure of any structure re first supporting part 30, either explicitly or inherently, performing the function of moving the rotating part 40 relative to the (machine) main body 20 (or relative to the valve main body 110 in the event that “the main body” was intended to reference the valve main body) along the first direction Z (previously recited as a direction along which the valve body moves).  Particularly note that ball screw drive 31 is not disclosed as the “first supporting part”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, in claim 16, lines 3-4, the claim recites “the tool holder is supported to be movable in the second direction relative to the rotating part by the second supporting part”.  However, it is unclear as set forth in the claim whether “by” is intended to refer to a physical location, as in the location of the movement (in the second direction) of the tool holder is by/physically proximate to the second supporting part.  Alternatively, it is unclear as set forth in the claim whether “by the second supporting part” is intended to indicate that the second supporting part performs the function of moving the tool holder in the second direction and relative to the rotating part.  
That being said, in the event that the limitation (in claim 16) “the tool holder is supported to be movable in the second direction relative to the rotating part by the second supporting part” is intended to indicate that the second supporting part somehow performs the function of moving the tool holder in the second direction and relative to the rotating part, as noted previously, the limitation “the second supporting part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is disclosed as element 50 (as also noted previously). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the disclosed “second supporting part” is element 50 (see at least paragraphs 0039 and 0055, for example).  There is no disclosure of any structure re second supporting part 50, either explicitly or inherently, to perform the function of moving the tool holder 60 relative to the rotating part 40 along the second direction.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 15-16, 18, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 15 as amended 4/18/2022, last three lines, the claim now recites “the tool holder is moved to dispose the tool in the predetermined gap by the first supporting part, the second supporting part, the first adjustment device, and the second adjustment device”, and the “predetermined gap” was previously recited in the claim in the limitation “wherein the pedestal can be disposed by having a predetermined gap from the attachment surface in the valve main body such that the attachment surface on which cutting is to be performed is exposed”.  However, it does not appear that the specification as originally filed provides support for the newly-added limitation found in the last three lines of claim 15.  The specification as originally filed does teach that the pedestal 10 can be disposed by having a “predetermined gap” from the attachment surface 114 of the valve main body 110 such that a portion of the attachment surface 114 is “exposed” (paragraph 0086, for example).  It is noted that a gap (between the pedestal 10 and the attachment surface 114) in the vertical direction re Figure 2 is created by virtue of the “attachment portion” 10a located vertically between 10 and 114.  See also paragraph 0040, for example.  Given that claim 15 now recites that the tool is disposed in the “predetermined gap”, it appears that the recited gap is now intended to reference the area within the dashed box labeled in the annotated reproduction of Figure 2 below as “G”.  
That being said, the specification as originally filed does not provide support for the tool holder 60 being moved so as to dispose the tool T “in the predetermined gap” G (labeled below) “by the first supporting part” 30, “the second supporting part” 50, “the first adjustment device” that includes plural first bolts 18 (for adjusting a position of the machine main body 20 in the second direction X relative to the pedestal 10; see paragraphs 0050 and 0064 as originally filed, for example), and “the second adjustment device” that adjusts a position of the machine main body 20 in the first direction Z by using a plurality of second bolts 26 (see paragraphs 0051 and 0064 of the specification as originally filed, for example), as now set forth in claim 15.  In other words, the specification as originally filed does not provide support for the indicated elements (i.e., the first supporting part 30, the second supporting part 50, the first adjustment device that includes first bolts 18, and the second adjustment device that includes second bolts 26) performing the recited function of moving the tool holder 60 so as “to dispose the tool in the predetermined gap” G, nor is inherent that movements caused by (or proximate, depending on the intended meaning of the word “by”) these elements are what serves to move the tool T to the gap G labeled below, as opposed to the portable sealing surface processing machine 1A as a whole being manually (by picking up and moving the machine 1A as a whole) placed on top of element 10a (such as by slightly tilting the device as a whole so as to “insert” tool  T into the gap, before tilting the device as a whole to the orientation shown in Figure 2 and then fastening pedestal 10 to valve main body 110 via 116/15/115 as shown in Figures 1-2 and described in paragraphs 0031-0032, for example).  Note that moving the tool T, per se, is not the same as moving the tool T to the specific location set forth in the last three lines of claim 15, i.e., is not the same as moving the tool so as to dispose the tool in the gap G.


[AltContent: textbox (G)][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    662
    502
    media_image1.png
    Greyscale


Additionally, in claim 15, lines 17-18, the claim recites “a first supporting part which is movable relative to the machine main body along a first direction along which the valve part moves”, further functions of the “first supporting part” also being referenced in the last three lines of claim 15 in the limitation “the tool holder is moved to dispose the tool in the predetermined gap by the first supporting part…”, and in claim 16 in the limitation ‘wherein the rotating part is supported to be movable in the first direction relative to the main body by using the first supporting part”.  As noted previously, these limitations are considered to invoke 35 USC 112(f).  That being said, the disclosed “first supporting part” is disclosed as element 30 (see at least paragraphs 0039 and 0055, for example), the rotating part is disclosed as element 40, the tool holder is disclosed as element 60, and the tool is disclosed as element T.  See Figures 1-2, for example, as well as paragraphs 0039-0041 and 0055, for example.  {As a side note, it is noted that the valve part 124 is not part of the disclosed “sealing surface processing machine” (such as 1A), but rather, is a portion of the valve device 101 workpiece that is removed from the workpiece prior to the workpiece being machined by the processing machine 1A.  See at least Figures 7 and 2.  That said, when the valve body 124 is actually attached to the valve main body 110 (as shown in Figure 7), the valve body 124 is movable (via valve drive unit 120) in the vertical direction re Figure 7, as disclosed in paragraph 0030.  However, noting that 124, 121, and 120 are all removed from valve main body 110 prior to machining of surface 114 of 110 via the sealing surface processing machine 1A, and that thus, 124 is portable (and thus movable at least manually in any direction by an end user who removes 124 from 110), any direction can be considered the “first direction along which the valve body moves”}.  
All that being said, even assuming arguendo that the intended “first direction along which the valve part” 124 “moves” is intended to be the vertical/Z direction, the specification as originally filed does not appear to teach that the disclosed first supporting part 30 performs the function of “moving” the rotating part 40 in the first direction Z relative to the main body 20 (or 110), as set forth in claim 16.   In contrast, it appears that the ball screw device 31 performs this function.  See paragraphs 0040 and 0087, for example.  Note, however, that the ball screw device 31 is not disclosed as the “first supporting part”
Thus, the specification does not appear to disclose, in a manner so as to demonstrate possession thereof, that the first supporting part 30 is configured to perform the function of moving the rotating part 40 in the first direction (vertical/Z) relative to the main body 20 or 110, as recited in claim 16.
Additionally re claims 15-16, noting that the limitation “first supporting part” invokes 35 USC 112(f) as noted previously, as described in the above rejection of claims 15-16 under 35 USC 112(b), the disclosure does not provide adequate structure re the disclosed first supporting part 30, as there is no disclosure of any structure re first supporting part 30, either explicitly or inherently, for performing the claimed functions of moving the tool holder 60 “to dispose the tool” T “in the predetermined gap by the first supporting part”, nor for performing the claimed function of moving the rotating part 40 in the first direction Z relative to the main body 20 (or 110).  Further note that ball screw drive 31 is not disclosed as the “first supporting part”.  Thus the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Additionally re claim 15, noting that the limitation “second supporting part… which is capable of moving the tool holder relative to the machine main body along a second direction intersecting with the movement direction of the valve part” (and which second supporting part is also recited as moving the tool holder to dispose the tool in the predetermined gap in the last three lines of claim 15) invokes 35 USC 112(f) as noted previously, as described in the above rejection of claim 15 under 35 USC 112(b), the disclosure does not provide adequate structure re the disclosed second supporting part 50, as there is no disclosure of any structure re second supporting part 50, either explicitly or inherently, for performing the function of moving the tool holder 60 relative to the machine main body 20 along a second direction intersecting with the movement direction of the valve part 124.  Thus the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
	Additionally in claim 15, lines 27-28, as noted in a separate rejection of claim 15 under 112(b) set forth above, it is unclear as set forth in the claim what is being set forth as “in the valve main body”, i.e., the attachment surface, the gap, or the pedestal.  That being said, in the event that the intent is for the claim to indicate that the attachment surface is “in the valve main body”, it is noted that the specification does not appear to disclose such in a manner so as to demonstrate possession thereof, noting that the disclosed attachment surface 114 is on the valve main body 110, rather than “in” the valve main body 110.  In the event that the intent is for the claim to indicate that the gap is “in the valve main body”, it is noted that the specification does not appear to disclose such in a manner so as to demonstrate possession thereof, noting that the claimed gap appears to be gap G labeled above in the annotated reproduction of Figure 2 However, as best understood, such gaps would likewise not be “in” the valve main body 110 (see Figure 2, for example).  In the event that the intent is for the claim to indicate that the pedestal is “in the valve main body”, it is noted that the specification does not appear to disclose such in a manner so as to demonstrate possession thereof, noting that the pedestal 10 is not disclosed as being “in” the valve main body” 110 (see Figure 2, for example).  
Additionally, in claim 16, lines 2-3, the claim recites “wherein the rotating part is supported to be moveable in the first direction relative to the main body by using the first supporting part”.  As noted previously, the limitation “the first supporting part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is disclosed as element 30 (as also noted previously). However, as described above (in the rejections of claim 16 under 35 USC 112(b)), the disclosure does not provide adequate structure re the disclosed first supporting part 30 to perform the claimed function of moving the rotating part 40 in the first direction Z relative to the main body 20 (or the main body 110).  Thus, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Additionally, in claim 16, lines 3-4, the claim recites “the tool holder is supported to be movable in the second direction relative to the rotating part by the second supporting part”.  As set forth in a separate rejection of claim 16 under 35 USC 112(b) set forth hereinabove, however, it is unclear as set forth in the claim whether “by” is intended to refer to a physical location, as in the location of the movement (in the second direction) of the tool holder is by/physically proximate to the second supporting part.  Alternatively, it is unclear as set forth in the claim whether “by the second supporting part” is intended to indicate that the second supporting part performs the function of moving the tool holder in the second direction and relative to the rotating part.  That being said, in the event that the limitation (in claim 16) “the tool holder is supported to be movable in the second direction relative to the rotating part by the second supporting part” is intended to indicate that the second supporting part somehow performs the function of moving the tool holder in the second direction and relative to the rotating part, as noted previously, the limitation “the second supporting part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is disclosed as element 50 (as also noted previously).  However, as described above (in the rejections of claim 16 under 35 USC 112(b)), the disclosure does not provide adequate structure to perform the claimed function of moving the tool holder 60 in the second direction relative to the rotating part 40.  Thus, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 15-16, and 18 as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/204158 (WO ‘158). 
It is noted that WO ‘158 is not in the English language.  However, U.S. Patent Application Publication No. 2017/0182624 to Sugitani et al. is the U.S. national stage (filed under 35 USC 371) of WO ‘158, and is thus being relied upon as an English language equivalent thereto.  That said, any references herein to paragraph numbers and the like are with respect to the U.S. ‘624 publication.
While it is noted that the response filed 11/29/2021 included a statement pursuant to 35 USC 102(b)(2)(C) (on page 8 of the aforementioned response), and that thus, WO ‘158 is no longer applicable under 35 USC 102(a)(2), as noted in the Final Rejection mailed 8/27/2021 (on pages 12-13 thereof), such statement is only pertinent for overcoming the rejection based on 35 USC 102(a)(2), and is not sufficient to overcome the rejection based on 35 USC 102(a)(1), noting that the publication date of WO ‘158 was December 22, 2016, which is still prior to the present effective filing date (March 1, 2017) of the present application.
Additionally note that Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 35 USC 102(a)(1) at least because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
WO ‘158 teaches a processing machine.  The processing machine includes a pedestal 10 (Figures 1-2, paragraph 0038) attachable (via stud bolts 116 and bolt holes 115; see Figure 2 and paragraph 0042, for example) to the workpiece, such as a valve body portion 110/101 (see Figure 2 and paragraph 0038, for example).  The processing machine also includes a “machine main body” 20 movably supported on the pedestal 10 (in the X and Y directions labeled in Figures 1 and 2; see paragraph 0038, for example).  A tool holder 50 is provided and is configured to hold a cutting tool T (Figure 2, paragraph 0038).  A rotating part 40 is configured to rotate the tool holder 50 relative to the main body 20 around an axis parallel to the Z direction, as shown at C in Figure 2; see also paragraph 0038.  
A first supporting part 30 (insofar as 30 in the present invention constitutes such) is movable relative to the machine main body 20 along a first (vertical re Figure 2) direction Z/W.  See Figure 2 and paragraph 0038.  A second supporting part is provided on the first supporting part 30 and is configured to move the tool holder 50 relative to the machine main body 20 along a second direction Xt intersecting with the aforedescribed first (vertical re Figure 2) direction Z/W.  See Figure 2 and paragraph 0038, which explicitly teaches that the tool holder 50 is movable relative to 40 in the Xt direction, and thus, there must inherently be some sort of structure (at least ultimately supported on 30; see Figure 2) that facilitates such movement, i.e., the “second supporting part”.  
A “first” adjustment device (by using a plurality of first bolts 18, 18, for example) is configured to adjust a position of the machine main body 20 in the second direction (X) relative to the pedestal 10.  See Figures 1-2 and paragraph 0045, for example.  
A “second” adjustment device (by using a plurality of second bolts 26, 26) is configured to adjust a position of the main body 20 in the first (vertical re Figure 2) direction relative to the pedestal 10.  See Figures 1 and 4, as well as paragraph 0046, for example.  
The pedestal 10 is capable of being spaced by a predetermined gap from the surface being machined such that the surface on which cutting is to be performed is “exposed” (see Figure 2, noting that T is machining an “exposed” surface that is spaced from pedestal 10, for example).  
Regarding all of the claim limitations re the valve device, it is noted that those do not appear to form part of the claimed processing machine, but rather, merely recite an intended use pertaining to the workpiece being machined by the claimed processing machine.  That said, note that all that is necessary to meet such functional or intended use type limitations is that the processing machine must be merely capable of performing the claimed function(s) or intended use(s).  That said, it is noted that the cutting tool T is considered to be capable of machining whatever workpiece with which it is brought into operative contact, noting that the tool T is blind as to the workpiece on which is operates, but rather will cut whatever workpiece with which it is brought into operative contact by virtue of the cutting portion thereof, including a surface of a valve main body, which surface is capable of having a seal member attached thereto.  For example, note that the surface of 110 that is shown in Figure 2 being machined is inherently capable of having a seal attached thereto via adhesive or the like.  Likewise, the pedestal 10 is considered to be capable of performing the claimed intended use of being attached to a “valve main body”, both by virtue of the fact that the reference explicitly teaches attachment of 10 to a valve body 110 (via stud bolts 116), and by virtue of the fact that the stud bolts 116 are blind as to what they attach the pedestal 10 to, but rather, will attach pedestal 10 to whatever workpiece into which the bolts 116 are threaded.  Note also that the first direction (vertical re Figure 2) is a direction in which a valve, such as 124 (shown in Figure 7), is capable of being moved.  See Figure 7 and paragraph 0029, 0036, for example.  
Also note that the first supporting part 30 is movable in a range “above” the surface being machined, as can be seen in Figure 2, for example.
Additionally, the tool holder 50 is considered to be capable (insofar as such is the case in the present application) of being moved to dispose the tool T in the predetermined “gap” or space between the surface being machined (shown in Figure 2) and the pedestal 10, “by the first supporting part” 30, “the second supporting part” (that moves tool holder 50 in Xt relative to 20; see Figure 2 and paragraph 0038), the “first adjustment device” 18, 18, and “the second adjustment device” 26, 26, by virtue of the movements described previously (i.e., movement of 30 and thus 50 in Z relative to 20, movement of 50 in Xt relative to 20, movement of the tool holder 50 in the vertical direction via bolts 26, 26, and movement of the tool holder 50 in the X direction via bolts 18, 18).  
Regarding claim 16, the rotating part 40 is supported to be movable in the first (vertical re Figure 2) direction relative to the main body 20 by using the first supporting part 30, insofar as such is the case in the present application (see Figure 2 and paragraph 0038, for example).  The tool holder 50 is supported to be movable in the second direction Xt relative to the rotating part 40 “by” the aforedescribed second supporting part.  See paragraph 0038 and Figure 2.  The tool T supported by the tool holder 50 is configured to cut an inner circumferential side of a surface to which a seal is at least inherently (via, for example, adhesive) capable of being attached.  See Figure 2.
Regarding claim 18, as broadly claimed, it is noted that, for example, attachment elements/portions 116 are provided “between” the pedestal 10 and the surface being machined by T and help in forming the “gap”/space between the pedestal 10 and the surface on which cutting is performed (see the surface being cut by tool T in Figure 2, for example).
Claim Rejections - 35 USC § 103
Claim 23, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/204158 (WO ‘158) as applied to at least claim 15 above. 
As discussed previously, it is noted that WO ‘158 is not in the English language.  However, U.S. Patent Application Publication No. 2017/0182624 to Sugitani et al. is the U.S. national stage (filed under 35 USC 371) of WO ‘158, and is thus being relied upon as an English language equivalent thereto.  That said, any references herein to paragraph numbers and the like are with respect to the U.S. ‘624 publication.  As noted above, WO ‘158 is no longer available as prior art based on 35 USC 102(a)(2), but is still available as prior art based on 35 USC 102(a)(1).
Additionally, as noted above, note that Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection using art available as prior art based on 35 USC 102(a)(1) at least because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
WO ‘158 teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
Regarding claim 23, while it is noted that WO ‘158 teaches that the first supporting part 30 is movable in the vertical Z-direction relative to the machine main body 20 (as explicitly taught in paragraph 0038 of Sugitani et al., for example), WO ‘158 is silent as to the particular drive utilized to cause the Z-axis movement of 30 relative to 20, and thus, does not explicitly teach the ball screw recited in claim 23.
However, Examiner takes Official Notice that the use of a ball screw as a linear feed mechanism is extremely well-known and widely used in manufacturing in order to achieve precision feed movements of the moving elements of a manufacturing device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a linear feed arrangement that utilizes a ball screw, as is well-known, for the generic but inherently-present linear feed arrangement that serves to move the first supporting part 30 of WO ‘158 relative to machine main body 20 in the vertical Z-axis direction as taught by WO ‘158 (paragraph 0038, for example), noting that such amounts to the simple substitution of one known element (i.e., the particular well-known linear feed arrangement that utilizes a ball screw) for another (the generic but inherently present linear feed arrangement that serves to move 30 relative to 20 in the Z direction as taught by WO ‘158) to obtain the predictable result of the first supporting part 30 being movable (in the Z direction) relative to the machine main body 20, i.e., the salient linear movement of 30 relative to 20 in the Z direction is unchanged in the modification, and furthermore, such feed arrangement has the benefit of achieving precision feed movements of the moved element 30, as is a well-known benefit of ball screw linear feed arrangements.
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.  Many of the arguments have been rendered moot via Applicant’s amendment.  That said, the arguments will be addressed to the extent to which they are still pertinent to any outstanding issues or rejections.
Regarding rejections of claims 15-16 under 35 USC 112(b) and 35 USC 112(a), Applicant broadly states (see page 8 of the reply filed 4/18/2022) that “claims 15 and 16 have each been amended to overcome this rejection”, and further points to paragraphs 0040, 0041, and 0057 re the first moving part and second moving part, and to paragraphs 0050 and 0051 re the first adjustment device and second adjustment device.  In regards to the general assertion that claims 15-16 were amended so as to overcome all of the various issues pointed out in the Office Action mailed January 18, 2022 with respect to 35 USC 112(a) and (b), it is noted that some of the previous issues were indeed overcome by the amendments of 4/18/2022.  However, attention is directed to the above rejections of these claims under 35 USC 112(b) and 35 USC 112(a) regarding any issues that remain outstanding.  To the extent that Applicant’s assertions particularly with respect to the first moving part and second moving part (now claimed as a “first supporting part” and a “second moving part”, respectively) re paragraphs 0040, 0041, and 0057 are intended to imply that the previous issues with respect to 35 USC 112(a) and (b) that resulted from a lack of disclosure re the particular structure (required due to the fact that these limitations invoke 35 USC 112(f)) that performs the claimed functions, attention is directed to the above rejections under 35 USC 112(a) and (b) re these issues for any issues that remain outstanding, noting that some of these rejections have been modified in view of the amendments to the claim language re these limitations.  It is also noted that the above Office Action provides some suggested language for Applicant to consider so as to not invoke 35 USC 112(f) re the limitations “first supporting part” and “second supporting part”.  Note that it is not disputed that the specification teaches, generally/generically, a “first supporting part” 30 and a “second supporting part” 50.  However, the specification fails to provide a teaching regarding the specific structure utilized for performing all of the claimed functions re these limitations, as required by 35 USC 112(f).
Regarding the previous (and present) rejections of various ones of the claims under 35 USC 102(a)(1) as being anticipated by WO 2016/204158 (WO ‘158), Applicant asserts the following (on page 9 of the reply filed 4/18/2022):
Regarding the 35 U.S.C. 102 and 103 rejections, it is submitted that WO '158 device aims at processing the inner wall of the valve body portion 110 and therefore is configured to control the tool holder 50 to move the cutting tool T to an appropriate position inside the valve body portion 110. By contrast, the present invention aims at cutting the attachment surface 114 of the seal member 130 and therefore is configured to control the tool holder 60 to move the tool T to an appropriate position in a range above the attachment surface 114. In other word, the exposed surface of WO '158 device identified by the Examiner is the inner wall of the valve body portion 110, and is different from the exposed attachment surface 114 of the present invention.

	Firstly, it is noted that the rejected claims of the present application are apparatus claims directed to a machine having an intended use of being “for performing cutting of an attachment surface for a seal member in a valve main body of a valve device”.  The rejected claims of the present application are not method claims.  That being said, all that is necessary in order to meet the functional or intended use claim limitations is that the prior art device must be merely capable of performing the claimed function(s) or intended use(s).  The processing machine taught by WO ‘158 is capable of performing the claimed functions or intended uses set forth in claim 15 as submitted 4/18/2022 as described in the above rejection based thereon.  In particular, as discussed above:
The pedestal 10 is capable of being spaced by a predetermined gap from the surface being machined such that the surface on which cutting is to be performed is “exposed” (see Figure 2, noting that T is machining an “exposed” surface that is spaced from pedestal 10, for example).  

Regarding all of the claim limitations re the valve device, it is noted that those do not appear to form part of the claimed processing machine, but rather, merely recite an intended use pertaining to the workpiece being machined by the claimed processing machine.  That said, note that all that is necessary to meet such functional or intended use type limitations is that the processing machine must be merely capable of performing the claimed function(s) or intended use(s).  That said, it is noted that the cutting tool T is considered to be capable of machining whatever workpiece with which it is brought into operative contact, noting that the tool T is blind as to the workpiece on which is operates, but rather will cut whatever workpiece with which it is brought into operative contact by virtue of the cutting portion thereof, including a surface of a valve main body, which surface is capable of having a seal member attached thereto.  For example, note that the surface of 110 that is shown in Figure 2 being machined is inherently capable of having a seal attached thereto via adhesive or the like.  Likewise, the pedestal 10 is considered to be capable of performing the claimed intended use of being attached to a “valve main body”, both by virtue of the fact that the reference explicitly teaches attachment of 10 to a valve body 110 (via stud bolts 116), and by virtue of the fact that the stud bolts 116 are blind as to what they attach the pedestal 10 to, but rather, will attach pedestal 10 to whatever workpiece into which the bolts 116 are threaded.  Note also that the first direction (vertical re Figure 2) is a direction in which a valve, such as 124 (shown in Figure 7), is capable of being moved.  See Figure 7 and paragraph 0029, 0036, for example.  

Also note that the first supporting part 30 is movable in a range “above” the surface being machined, as can be seen in Figure 2, for example.

Additionally, the tool holder 50 is considered to be capable (insofar as such is the case in the present application) of being moved to dispose the tool T in the predetermined “gap” or space between the surface being machined (shown in Figure 2) and the pedestal 10, “by the first supporting part” 30, “the second supporting part” (that moves tool holder 50 in Xt relative to 20; see Figure 2 and paragraph 0038), the “first adjustment device” 18, 18, and “the second adjustment device” 26, 26, by virtue of the movements described previously (i.e., movement of 30 and thus 50 in Z relative to 20, movement of 50 in Xt relative to 20, movement of the tool holder 50 in the vertical direction via bolts 26, 26, and movement of the tool holder 50 in the X direction via bolts 18, 18).  

	It is noted that the fact that Applicant has identified a different surface of the reference than the one identified in the Office Action as being an “attachment surface” of a valve main body and to which a seal is capable of being attached does not change the fact that the surface identified by the Office Action (i.e., the surface being machined as shown in Figure 2 of WO ‘158) is a surface of a workpiece that is capable of the intended use or functions recited in claim 15, as discussed in detail above.  That being said, in response to applicant's argument that WO ‘158 does not teach the functional or intended use limitations of claim 15, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, re the claimed range, it is noted that Applicant has asserted (page 9 of the 4/18/2022 reply) that claim 15 requires that the present invention is “configured to control the tool holder 60 to move the tool T to an appropriate position in a range above the attachment surface 114”.  The issue regarding the fact that Applicant is identifying a different surface (than the one identified by the rejection in question) of the WO ‘158 reference as the claimed “attachment surface” aside for the moment (as such has already been addressed above), it is also noted that what claim 15 actually says (re the range) is “the first supporting part is movable in a range above the attachment surface”.  As discussed in the above prior art rejection of claim 15 that is based on WO ‘158, the first supporting part 30 of WO ‘158 is movable in a range “above” the surface being machined, as can be seen in Figure 2, for example.  That said, even if the claim was amended to recite what Applicant argued, i.e., that the tool holder is controlled to move the tool to a position “in a range” above the attachment surface (which is the surface being machined), it is noted that the tool holder 50 of WO ‘158 is likewise “controlled to move the tool” T to a position that is “in a range” above the surface being machined, as can be seen in Figure 2 of WO ‘158, for example.  
Additionally, regarding the above prior art rejections that are based on WO ‘158, Applicant may wish to consider filing a certified translation of the Japanese priority application (JP 2016-044862), noting that for all of the claims of the present application for which such a certified translation were to demonstrate support (in the manner required by 35 USC 112(a)), the effective filing date of such claims would then be March 8, 2016, which would be prior to the publication date (December 22, 2016) of the WO 2016/204158 reference.  However, it is noted that as of yet, no such certified translation has been filed in the present application.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
July 13, 2022